DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.
 

Response to Remarks
Claim Rejections - 35 USC § 101
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive. 
Applicant states that the examiner ‘fails to properly construe what constitutes an abstract idea under the ‘organizing human activity” category’ an abstract idea’. Examiner maintains that the integrated elements of the claims are directed to adding data to a record as data is materialized and confirmed, and implicitly recite subject matter covered by one or more of a fundamental economic practice directed to updating data; and/or the social activity of sharing data or instructions; and/or as stated previously, ‘entails commercial interaction of identifying items by matching description to an image (e.g. a description of a blue truck would not match the attributes shown in a 
Applicant also states that the claims recite a practical application of the judicial exception as an “improved onboarding process”.  Again, examiner maintains that updating/augmenting a record does not constitute a practical application as defined by the Courts.  Provided examples of a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, as discussed in MPEP § 2106.04(d)(2);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
    Examiner re-iterates the position that image data matching is still simple data matching, an interpretation that is consistent with MPEP examples of activities that the courts have found to be insignificant extra-solution activity (e.g. selecting a particular 
As in previous arguments, Applicant makes reference to a similarity of the immediate claims and the subject matter, specifically the ‘particular manner summarizing and presenting information, in Core Wireless Licensing S.A.R.L v. LG Electronics, Inc., wherein the Courts found the claims patent–eligible.   Examiner maintains the response formerly made; that is, ‘upon review of this decision that the rationale for determining patentability was based on features dissimilar to the claims examined herein.   The ‘particular manner’ of the summarizing/presenting information was an interface that launches applications.  In other words, the interface of ‘Core’ is not a conventional interface.  This is unlike the “interface” of the immediate disclosure that is used for the generic functions attributed to an interface, namely input and display.
In response to Applicant’s arguments that the examiner has been remiss in observing the standards of analysis under the guidance of the Berkheimer memo, please note that the examiner does consider both the operations of the computer system as claimed and disclosed, and only identifies generic computer technology operating as intended and well-understood; that  is well-known and widely used technology (e.g. mobile device/ PC computers/servers) to capture images, process data (e.g. general logical processing of text and image data), receive user input, display output, perform network communication, and provision data storage. See Applicant’s disclosure at paras. 24-27.
The 35 USC §101 rejection of all claims is maintained herein.

Claim Rejections - 35 USC §§ 102/103
In response to Applicant legal arguments that the prior art must teach each and every element of the claim, examiner maintains that the claim element mapping to citations within the prior art is recognized as establishing a prima facie rejection and the examiner has not failed in “showing each and every claim element” as required.
By amendment, independent claim 1 now recites features of cancelled claims 2 and 3, features that the Applicant argues or not taught by Ghata, particularly the feature of “displaying the matching vehicle..”, and accordingly cannot teach the subsequent confirmation steps.  In response to applicant's argument, it is noted that the features upon which applicant relies (i.e. displaying an image of the matching vehicle received from the vehicle onboarding system via a display of the mobile device) are not recited in the rejected claim(s).  The claims actually recite the previous step of matching vehicle attributes, so logically it is the vehicle attributes that are displayed and confirmed.  This is taught by Ghata as cited (See paras. 21 and 22).   In the interests of advancing prosecution, examiner provides a secondary reference for disclosing an alternative interpretation.  
As neither the dependent claim features nor the remedial reference for disclosing “condition/grade”,  are argued on their merits, the rejections as previously presented, persist in the immediate rejection.  
 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitation of the independent claim 1, and claim 21 embraced by the breadth of its claimed limitations, recite: 
capturing of an image of a vehicle (i.e. obtaining data); 
determining, based on the captured image, attributes of the imaged vehicle (i.e. reviewing data for specific features);
querying, over a network, a vehicle onboarding system storing a plurality of vehicle attributes, the query being based on the imaged vehicle (i.e. communicating with a database using matched image
 features)
 	receiving a matching vehicle from the vehicle onboarding system based on the query (i.e. matching features to features in database and communicating results);	displaying the matching vehicle received from the vehicle onboarding system via a display of the mobile device (i.e. displaying results);
requesting input from a user of the mobile device to confirm the matching vehicle is the same vehicle as the imaged vehicle based on the display (i.e. requesting confirmation); 

transmitting the image of the vehicle to a vehicle inventory system configured to maintain an inventory of onboarded vehicles, wherein transmitting the image comprises transmitting instructions to associate the image with the vehicle attributes of the matching vehicle in the inventory  (communicating instructions to associate obtained data (e.g. image) with matched features in a database).
Claim elements as drafted, alone and in combination, is a process that, under its broadest reasonable interpretation, covers performance of the limitations by human activity but for the recitation of generic computer components. That is, other than reciting “the one or more processors” of a mobile device, nothing in the claim elements precludes the step from practically being performed by human activity such as one or more of a fundamental economic practice directed to updating data; and/or the social activity of sharing data or instructions; and/or as stated previously, ‘entails commercial interaction of identifying items.  For example, but for the “by a processor” language, “capturing a image”, “determining… attributes”,  “querying” or requesting a related database for review, “matching” determined attributes with relate database data; “displaying” image data, “requesting” input and “receiving” it, and “transmitting” or communicating instructions to attach obtained data to related data,  this claim encompasses the user manually augmenting a data record with an associated (confirmed) picture.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by human activity but for the recitation of generic 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the steps of obtaining, communicating, matching, and associating data.  The processor operations are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Please note that in consideration of the recited and disclosed system elements analysis as made as provided under the 2016 PEG guidance, Step 2, Prong 2 using the several analyses in 2106.05. The elements as they perform generic computer functions, point away from a practical application. Accordingly, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the process amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  

 displaying results, determining mismatch, updating dataset, transmitting data,  and conventional interaction with data (i.e. confirmation,  and data refinement).  These claim elements represent activities/descriptions that are incidental to the primary process or product that are merely a nominal or tangential addition to the claim, do not support a practical application under the same analysis as above, and do not recite technology that performs outside their intended function (e.g. communication networks for “transmitting”).  Accordingly Claims 1 and 4-21 are not patent eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ghata et al. (US 20180173953), herein “Ghata”; in view of Reid et al. (US 2017/0287019), herein “Reid”.

Referring to Claim 1, and method claim 21 embraced by the same limitations, Ghata teaches a  system of identifying and onboarding an inventory item, comprising: 
a mobile device having at least one processor (Fig. 1, elm. 104; and ¶0020: The mobile device 104 may be a mobile phone, tablet, or Personal Data Assistant. The mobile device 104 may comprise, among other things, at least one memory, at least one processor, at least one display, at least one camera, at least one microphone, at least one speaker, at least one wireless radio, etc. The at least one camera may comprise one or more sensors that can detect light reflected from at least one object (e.g., vehicle) in the field of view of a lens in the camera. The at least one processor may receive at least one signal corresponding to the light received from the reflected objected and may execute at least one instruction, stored in the memory, that cause the at least one processor to perform at least one post-processing image analysis or signal processing before converting the signal into a digital format that can be sent to the server 110 using the at least one wireless radio).; and 

capturing of an image of a vehicle (¶0027: The camera may capture at least one object in a photograph that is in the field of view of the camera. More precisely, the sensor (e.g., a charged coupled device (CCD) or complementary metal oxide semiconductor (CMOS)) may receive a reflection of light from one or more objects that are not a target of an object of interest. For example, the camera may be positioned in such a way that the object of interest (e.g., a vehicle)); 
determining, based on the captured image, attributes of the imaged vehicle (¶0027: The systems, methods, and devices disclosed herein detect the vehicle (e.g., the vehicle 120), determine specific discriminative features about the vehicle, classify the discriminative features of the vehicle in the picture, and compare the discriminative features of the vehicle in the picture to discriminative features of the same or a similar vehicle that are stored in the memory or one or more storage discs in the server 110. The comparison may be based on a joint Bayesian method of comparing the vehicle in the picture to discriminative features of pictures of the same or similar vehicles);
querying, over a network, a vehicle onboarding system storing a plurality of vehicle attributes, the query being based on the imaged vehicle (¶0027: Ibid; and ¶0045: The method may capture an image of the vehicle using the mobile device, and may progress to step 712 where the method may submit a classification request to a server. For example, the mobile device may submit the classification request to the server using a cellular network or Wireless Local Area Network (WLAN) such as a wireless-fidelity (Wi-Fi) network. The classification request may comprise a plurality of classification types associated with the image of the vehicle. For example, the classification types may include vehicle views classification, MMY range classification, and/or vehicle quality assurance analysis classification);
 receiving a matching vehicle from the vehicle onboarding system based on the query (¶0032: The at least one processor of the server and/or the mobile device may compare the similarity score to a similarity score corresponding to at least one discriminative feature stored in the memory of the server and/or the mobile device, wherein the at least one discriminative feature stored in the memory of the server and/or the mobile device corresponds to a training set of at least one feature associated with other images of a vehicle of the same year, make, and/or model of the vehicle in the photograph. Based on the similarity score comparison the at least one processor of the server and/or the mobile device may determine which of the at least one of the most discriminative features corresponds to the images of the vehicle in the training set).
Ghata further teaches the display of  the received matching vehicle attributes from the vehicle onboarding system via a display of the mobile device (¶0022: The processor may execute at least one instruction set that may cause the processor to display on the display at least one screen comprising information about the vehicle), further teaching requesting input from a user of the mobile device to confirm the matching vehicle is the same vehicle as the imaged vehicle based on the display as allowing edit to the information returned and displayed and/or the confirmation of selectable features returned and display c(e.g. ¶0021: The server may return information about the vehicle in addition to the year, make, and model, such as the trim, engine type, drivetrain, transmission, exterior color, interior color, factory options available for that vehicle (in some embodiments, these are selectable for user confirmation); ¶0056: If instead at step 708, it is determined that the results are not valid, the method may progress back to step 710 and capture another image of the vehicle. After the method processes the image of the vehicle in step 720 the method may store processed image (result) and the method may progress back to step 718); 
and finally teaching 
transmitting the image of the vehicle to a vehicle inventory system configured to maintain an inventory of onboarding vehicles, wherein the transmitting the image comprises instructions to associate the image with the vehicle attributes of the matching vehicle in the vehicle inventory system as understood to be listing of vehicles (¶0024: The session/vehicle listing screen may list previously entered/configured vehicles by the user. The session/vehicle listing screen may also comprise at least one field that may cause the processor to receive an input from the display as a result of the user entering a new vehicle to be added to the session/vehicle listing, and/or editing an existing vehicle in the session/vehicle listing and/or ¶0043: In some embodiments, the CNN may be fine-tuned on a large-scale vehicle data set, which may train the at least one processor to adaptively determine the domain in which the vehicles are in the images. The fine-tuning of the CNN on the large-scale vehicle data set may be adapted to the target domain using a private data set of vehicles built by a third party (e.g., Cox Automotive).).  
While Ghata implicitly teaches the steps of confirmation, he is not explicit to the confirmation step.
After acquisition [of an image], the VIN may then be provided to a database so that information about the vehicle can be obtained, such as make, model, year, trim package, and the like. There are a number of databases that provide vehicle information based on the VIN. The system can take advantage of some or all of these databases to populate necessary fields associated with the vehicle. The vehicle information is then returned to the mobile device. When information from the database is returned, the user of the system can do a visual verification at step 602 to ensure that the make, model and other vehicle information appears to be correct. If the information is not correct, the user returns to step 601 to try again, or may select from information provided in the system to elect what is correct. If the information appears to be correct, the system proceeds to step 603).
One of ordinary skill in the art would recognize that the step of confirming accuracy of visual and item detail data to be obvious to create a record that a user can be confident is legitimate and valuable for facilitating participation in high priced transactions.

Referring to Claim 4, Ghata in view of Reid, teaches the system of claim 1, further teaching wherein the determined attributes further comprise at least one of a vehicle identification number (VIN), a make and model, a model year, a trim level, an exterior color, a body style, or a door count of the imaged vehicle (e.g. ¶0018: The images may be automobiles and the features and/or characteristics may be design features and/or characteristics unique to the year, make, and model of the vehicle, or may be aftermarket features or customizations).  

Referring to Claims 5 and 6, Ghata in view of Reid, teaches the system of claim 1, further teaching: 
determining a mismatch between the determined attributes of the imaged vehicle and the matching vehicle received from the vehicle onboarding system (¶0031: The at least one processor of the server and/or the mobile device may classify the at least one of the most discriminative features by executing one or more instructions stored in the memory of the server or the mobile device, wherein the instructions may cause the processor to calculate a joint Bayesian ratio by comparing the at least one of the most discriminative features to one another by taking differences between the at least one of the most discriminative features and determining a probability of the differences based on (or conditioned on) a hypothesis that the at least one of the most discriminative features are the same (intrapersonal) or are not the same (extrapersonal).; and 
requesting input from a user of the mobile device to select an accurate set of vehicle attributes based on the mismatch (¶0037: In step 410, the at least one processor may execute one or more computer-executable instructions that may cause the at least one processor to classify the extracted features based at least in part on a joint Bayesian analysis of the extracted features. The at least one processor may execute the one or more computer-executable instructions that cause the at least one processor to apply the joint Bayesian classification by computing a joint Bayesian ratio by comparing the at least one of the most discriminative features to one another by taking differences between the at least one of the most discriminative features and determining a probability of the differences based on (conditioned on) a hypothesis that the at least one of the most discriminative features are the same (intrapersonal) or are not the same (extrapersonal). The hypothesis that the at least one of the most discriminative features are the same may be represented by a binary value of 1 or 0, and the hypothesis that they are not the same may be represented by the opposite binary value. A feature vector may be used to represent the classification of the at least one most discriminative object features, and the at least one processor may transform the feature vector to a different space in which the features from the same classification are closer among the at least one most discriminative object features and the features with a different classification are further apart; and/or ¶0043: For example, the CNN may operate on a training set of vehicle images and extract (crop out) discriminative features from the vehicle images and may compare the discriminative features to discriminative features associated with vehicle images in a test set of vehicle images. This may enable the CNN to be fine-tuned by training it end-to-end with back propagation and stochastic gradient descent to determine a vehicle make, model, and year classification task. In some embodiments, the CNN may be fine-tuned on a large-scale vehicle data set, which may train the at least one processor to adaptively determine the domain in which the vehicles are in the images. The fine-tuning of the CNN on the large-scale vehicle data set may be adapted to the target domain using a private data set of vehicles built by a third party (e.g., Cox Automotive). The fine tuning may occur after step 608 and may be implemented by the at least one processor in steps 602-608 after each time the at least one processor executes steps 602-608, and returns to step 602 at step 610.); and  
transmitting the accurate set of vehicle attributes to the vehicle onboarding system with instructions to replace the vehicle attributes associated with the matching vehicle on the vehicle onboarding system (¶0021: The server may return information about the vehicle in addition to the year, make, and model, such as the trim, engine type, drivetrain, transmission, exterior color, interior color, factory options available for that vehicle (in some embodiments, these are selectable for user confirmation), mileage, mileage type, and unknown mileage. Some of this information may auto-populate fields corresponding to the different information and edit information associated with the vehicle including the Vehicle Identification Number, year, make, model, and trim of each vehicle while at the auction).  

Referring to Claim 7, Ghata in view of Reid,  teaches the system of claim 1, further teaching wherein determining the attributes of the imaged vehicle further comprises transmitting the captured image to one or more remote processors with a request to identify the attributes based on the captured image (¶0021; and ¶0026: The server 110 may be a single server, or a plurality of servers. The server 110 may be a server in a cloud computing environment, or it may be an enterprise server. The server 110 may be represented in any electronic addressable format, and can exist as a standalone device, or may be one of several servers in a server farm. It may be a physical or virtual server. It may include at least one processor, memory, other hardware, and one or more instructions stored on the memory. The memory may store one or more computer-executable instructions that may cause the processor to detect an object (e.g., vehicle) of interest in a photograph (taken by the camera), determining at least one discriminative feature of the object by executing one or more other computer-executable instructions that cause the processor to apply a neural network (e.g., convolutional neural network (CNN)) to the object, classifying the at least one discriminative feature, and matching the classified discriminative feature(s) to one or more stored classified discriminative features associated with the object stored in the memory. In some embodiments, the stored classified discriminative feature(s) may be stored in the server 110. In other embodiments, the stored classified discriminative feature(s) may be dispersed over one or more cloud servers.). 
 
Referring to Claim 8, Ghata in view of Reid, teaches the system of claim 1, further teaching wherein determining the attributes of the imaged vehicle further comprises processing data from the captured image via the one or more processors of the mobile device and determining the attributes by comparing the processed data to a database of known vehicle attributes (¶0020: The mobile device 104 may be a mobile phone, tablet, or Personal Data Assistant. The mobile device 104 may comprise, among other things, at least one memory, at least one processor, at least one display, at least one camera, at least one microphone, at least one speaker, at least one wireless radio, etc. The at least one camera may comprise one or more sensors that can detect light reflected from at least one object (e.g., vehicle) in the field of view of a lens in the camera. The at least one processor may receive at least one signal corresponding to the light received from the reflected objected and may execute at least one instruction, stored in the memory, that cause the at least one processor to perform at least one post-processing image analysis or signal processing before converting the signal into a digital format that can be sent to the server 110 using the at least one wireless radio; and/or ¶0031: The at least one processor of the server and/or the mobile device may classify the at least one of the most discriminative features by executing one or more instructions stored in the memory of the server or the mobile device)
 
Referring to Claim 9, Ghata in view of Reid, teaches the system of claim 1, further teaching requesting input from a user of the mobile device to manually input one or more user-identified attributes of the imaged vehicle and associating the user-identified attributes with the determined attributes of the imaged vehicle (¶0024: In other embodiments, the mobile device may display a screen that may enable the user to enter the VIN and/or other information associated with a vehicle by manual entry,).  

Referring to Claim 10, Ghata in view of Reid, teaches the system of claim 1, further teaching transmitting, based on receiving the matching vehicle, a request to the vehicle onboarding system to transfer or link the vehicle attributes of the matching vehicle to the vehicle inventory system (¶0024: The session/vehicle listing screen may also comprise at least one field that may cause the processor to receive an input from the display as a result of the user entering a new vehicle to be added to the session/vehicle listing, and/or editing an existing vehicle in the session/vehicle listing).  

Referring to Claims 11 and 12, Ghata in view of Reid, teaches the system of claim 1, further teaching 
wherein the transmitted instructions to the vehicle inventory system further comprise instructions to generate a vehicle listing based on the vehicle attributes of the matching vehicle and the transmitted image (¶0024: Ibid); and  
wherein the transmitted instructions to generate the vehicle listing further comprise instructions to make available, via an application programming interface (API) of the vehicle inventory system, the vehicle attributes of the matching vehicle and the transmitted image of the vehicle to a vehicle listing system (¶0025: In some embodiments a list of application predefined services may be displayed on the mobile device that may enable a user to select any applicable services).  

Referring to Claim 13, Ghata in view of Reid, teaches the system of claim 1, further teaching wherein capturing of the image of the vehicle further comprises sending a signal to a camera of the mobile device to capture a digital image (Fig. 1, elm. 104; and ¶0020; and/or Fig. 7, step 710; and ¶0056).  

Referring to Claim 14, Ghata in view of Reid, teaches the system of claim 1, further teaching wherein capturing of the image of the vehicle further comprises receiving the captured image from a camera or camera system communicatively linked to the mobile device (Fig. 1, elm. 104; and ¶0020; and/or Fig. 7, step 710; and ¶0056).  

Referring to Claim 15, Ghata in view of Reid, teaches the system of claim 1, further teaching wherein the vehicle inventory system and vehicle onboarding system comprise a combined system having one or more processors (Fig. 12; and ¶¶0067/0068).  

Referring to Claim 16, Ghata in view of Reid, teaches the system of claim 1, further teaching, wherein the vehicle inventory system and vehicle onboarding system comprise a plurality of communicatively linked servers (¶0019; ¶0026: The server 110 may be a single server, or a plurality of servers..).  

Claims 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Ghata and Reid; and further in view of Valenti et al. (US 20190102752), herein “Valenti”.

Referring to Claims 17- 20, Ghata in view of Reid, and Ghata further teaches imaging the exterior of vehicle for features and attributes (Abstract), specifies damage information obtained from the captured image (¶0033), and further teaching transmitting the captured image to one or more remote processors with a request to determine, based on machine learning and image analysis, the vehicle state (e.g. ¶0033/¶0036).   While Ghata uses imaging to identify damage, he is not explicit to the term “condition” and “grade”.

Valenti, however in his model for evaluating a commercial  good such as a vehicle (Abstract), discloses exterior “condition” based on the captured image  using imaging mapping technique of the vehicle (¶0010: The electronic document may be in the form of a condition report which highlights one or more problem areas or damages of the commercial good. A condition report and its damage line item(s), or damage line item list; and ¶0066: The mobile computing device 32 can integrate via Bluetooth, or other connectivity, with multiple other inspection devices to assist in generating the condition report 12, including, but not limited to, an OBD2 device (On-board Diagnostics) 33, a professional camera 35 and a paint meter 37);
wherein the vehicle condition comprises an evaluation of the vehicle in one of a plurality of predetermined grades (e.g. Abstract/¶0011: rating disclosing “grade”); 
Valenti further disclosing wherein the vehicle condition comprises identifying instances of visual damage appearing on the captured image (¶0077: Damage Quick Add Button, each of the seats are highlighted on FIG. 6, including the Left Front Seat 89C, Left Rear Seat 89D, Rear Center Seat 89H, Right Front Seat 89K and Right Rear Seat 89O, and then presses the "Stains-Permanent-Dyeing" 105A in the drop-down menu, the following damage line items will be auto-generated on FIG. 3 for each the "Left Front Seat" 101C, "Left Rear Seat" 101D, "Rear Center Seat" 101H, "Right Front Seat" 101K and "Right Rear Seat" 101O. If the user were to press the "Camera" icon 105C to the right of the "Stains-Permanent-Dyeing" 105A in the drop-down menu, the aforementioned Damage Line Items (101C, 101D, 101H, 101K and 101O) would still get auto-generated, but the user would also be prompted to take five (5) sequential photos, starting with the left front seat, then the right front seat, left rear seat, rear center seat, and lastly, the right rear seat. If the user were to press the "Video" icon 105D on the "Stains-Permanent-Dyeing" 105A drop-down menu item, the aforementioned damage line items would also still get created, but the user would be prompted to take a single video, also in sequential order, starting with the left front seat, then the right front seat, left rear seat, rear center seat, and lastly, the right rear seat).
One of ordinary skill in the art would find it obvious to include condition parameters in image analysis of identifying/ classifying vehicles because it determined a price value and desirability. See Valenti: ¶0003.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687